                                                                                FILED
 1                                                                   CLERK. U.S. DISTRICT COURT

 2
                                                                            P;P2 —1 2019
 3
                                                                   C ENTRAL DISTRICT OF
                                                                                        CA~DEPUTY
 4                                                                 BY ..r
 5

 6

                         UNITED STATES DISTRICT COURT
 s                      CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No..                       ~-~ ~~~
                                                                        C~(~-- \~ — 3 '

11                          Plaintiff,

12             vs.                                    ORDER OF DETENTION AFTER HEARING
                                                        [Fed.R.Crim.P. 32.1(a)(6);
13                                                       18 U.S.C. 3143(a)
          ~
          ~ ~~
14
                            Defendant
15

16

17~

18           The defendant having been arrested in this District pursuant to

19    a    warrant    issued     by   the    United       States   District        Court      for   the

20(J        ~` ~~'~„     ~~              for alleged violation(s) of the terms and

21    conditions of his/her [probation]               supervised rereae~               and

22           The    Court    having    conducted      a    detention        hearing    pursuant     to

23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24           The Court finds that:

25    A.    (~       The defendant has not met his/her burden of establishing by

26           clear and convincing evidence that he/she is not likely to flee

27           if released under 18 U.S.C. ~ 3142(b) or (c? .                       This finding is

28           based on       ~Ct-~..r'-~ •-~ C~~~G ~-~.,:t...rC ~' 1—,Cp~f}— '~-- ~ol

                   ~~ ~`\o~~      `',,moo/        -.. - u.c~ a ~,•.-1 - ~~~1 J''f Sau✓-uS
                                             ~ 1~,E~
                                                                     ~
 1

 2

 3

 4        and/or

 5   B.   ( )   The defendant has not met his/her burden of establishing by

 6        clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. § 3142(b) or (c).   This finding is based

 9        ~
          .~

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:        ~   ~

18

19

20                                         UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                       2
